Citation Nr: 0514059	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-22 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to the veteran's service-connected 
healed fracture of the mandible.

2.  Entitlement to service connection for a disability 
manifested by dizzy spells and blackouts.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an increased rating for residuals of a 
healed mandible fracture, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 until 
September 1965 and from October 1965 until August 1967.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

These matters were previously before the Board in May 2002, 
June 2003 and May 2004.  On those occasions, remands were 
ordered to accomplish additional development.  Furthermore, 
at the time of the May 2004 remand, the Board found that new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
disability manifested by dizzy spells and blackouts.  

It is observed that a December 2003 statement submitted by 
the veteran appears to indicate his desire to reopen his 
claim of entitlement to service connection for anxiety as 
secondary to his service connected mandible fracture.  There 
was no adjudication by the RO in response to that 
communication.  Therefore, this issue is referred back to the 
RO for appropriate action.  

In November 2001, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  Additionally, it is noted that in 2004, the 
veteran requested another Board hearing.  However, in the 
Board decision/remand dated in May 2004, it was determined 
that since there was no reasonable basis to grant that 
request.  Since that May 2004 determination, the veteran has 
not since requested a hearing.  

Finally, the issues of entitlement to service connection for 
a disability manifested by dizzy spells and blackouts, 
entitlement to service connection for a left knee disorder, 
entitlement to an increased rating for residuals of a healed 
mandible fracture, and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The competent evidence does not show that the veteran's 
currently diagnosed tinnitus is causally related to active 
duty or is proximately due to or the result of his service-
connected residuals of a healed mandible fracture.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
may not be presumed to have been so incurred, and is not 
related to a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in March 2003, May 2004 and November 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's 
November 2001 hearing before the undersigned is of record.  
Furthermore, lay statements from the veteran's former wife 
are affiliated with the claims folder.  Statements from the 
veteran himself are also of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the RO 
fully complied with the Board's remand instructions as to 
record searches.  As a result of their efforts, all available 
service medical records have been associated with the claims 
file. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  On the secondary service 
connection issue, in Allen v. Brown, 7 Vet. App. 439 (1995), 
the Court held that the term "disability" as used in 38 
U.S.C.A. § 1110 refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a) when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of 
war, and organic disease of the nervous system (to include 
tinnitus) becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.307, 3.309 
(2004).

Factual background

The veteran's enlistment examination for his first period of 
active duty occurred in August 1963.  At that time, no 
audiological problems were noted.  The veteran denied ear 
trouble in a complaint of medical history completed at that 
time.  The discharge examination in September 1965 again 
showed no abnormalities or complaints.

The veteran reentered active service in October 1965.  No ear 
problems were detected and none were identified in the 
accompanying report of medical history.  During that tour of 
duty, the veteran sustained a fractured mandible.  
Specifically, in April 1966, the veteran became involved in 
an altercation with a fellow serviceman, who threw coffee 
cups, striking the veteran's face.  Following that incident, 
the service medical records continue to be silent as to any 
tinnitus complaints.  Normal ear findings were again revealed 
upon separation from service in August 1967.

Following service, the veteran underwent a neuropsychiatric 
examination in August 1974.  That examination report did not 
indicate any problems with tinnitus, and no audiological 
diagnosis was rendered at that time.  Moreover, x-rays of the 
veteran's left mandible at that time showed that his previous 
fracture incurred in service had healed with no apparent 
residuals.  

In October 1992, the veteran underwent examinations and 
completed questionnaires in connection with a claim of 
entitlement to disability benefits from the Social Security 
Administration.  Such records do not indicate any problems 
with tinnitus.

Subsequent VA examination in November 1993 also failed to 
reveal any complaints of tinnitus.  The focus of that 
examination was on complaints of headaches, dizzy spells and 
blackouts.

VA outpatient treatment records dated from 1993 to 1995 are 
silent as to any complaints of tinnitus.  A May 1996 VA 
examination was similarly silent with respect to tinnitus. 

A January 1999 VA audiologic report indicated tinnitus, left 
ear.  No statement of etiology was provided.

In a June 1999 statement, the veteran reported that he had 
been bothered by tinnitus since his in-service jaw fracture 
in 1966.  He stated that his tinnitus was stronger on his 
left side.

In February 2000 the veteran underwent a private audiologic 
evaluation.  He complained of constant tinnitus in his left 
ear since a head injury in 1966.  Such tinnitus interfered 
with his ability to hear clearly.  Objectively, the veteran's 
hearing was within normal limits for the right ear and was 
borderline normal as to the left ear through 2,000 Hz.  As 
such, a hearing aid was not recommended.  The examiner did 
not comment as to the etiology of the veteran's tinnitus.

In November 2001, the veteran presented testimony at a 
videoconference hearing before the undersigned.  He again 
explained that, since his 1966 head injury in service, he 
experienced ringing in his left ear.  (Transcript "T" at 
8).  Such ringing was constant.  (T. at 11).  He added that 
eating salty food aggravated his left ear symptoms.  (T. at 
8).  The veteran stated that he was never treated for 
tinnitus during service or shortly after discharge.  (T at 
10).  

In an August 2000 letter, A. B. D., MD., a specialist in 
sleep disorders, stated that, per history, the veteran had 
tinnitus post-head injury.  Such condition was exacerbated by 
eating cold foods such as ice cream.  Tinnitus was not 
diagnosed at that time.

The veteran was next examined by VA in September 2002.  
Audiologic testing revealed sensorineural hearing loss (high 
frequency) of the left ear.  The veteran's complaints of 
tinnitus were noted, but this condition was not diagnosed, 
nor was any opinion offered as to its etiology.  However, in 
an October 2002 addendum to the examination, it was concluded 
that the veteran's tinnitus was likely related to his 
sensorineural hearing loss (acoustic trauma) and was not due 
to his fractured mandible.

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), tinnitus, an 
organic disease of the nervous system, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the 
evidence of record fails to establish any clinical 
manifestations of tinnitus within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of service 
connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record demonstrates a 
current diagnosis of tinnitus.  However, while the veteran 
had a head injury in service, there is no evidence of any 
complaints or treatment for tinnitus, or any other audiologic 
condition, during service.  It is noted that in August 2000, 
a private examiner noted that the veteran gave a history of 
tinnitus due to a head injury in the Navy.  However this 
finding lacks the evidential weight to support a finding that 
the veteran's current tinnitus was directly incurred during 
service since there was no treatment or complaint of tinnitus 
in service and since the finding was based solely on a 
history provided by the veteran.  See, Grover v. West, 12 
Vet. App. 109. 112 (1999); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  For these reasons, direct service connection is 
not warranted here.  However, a finding against direct 
service connection is not fatal here, because a secondary 
service connection claim has been raised.  Specifically, the 
veteran is contending that his currently diagnosed tinnitus 
is due to his service-connected left mandible fracture.  The 
merits of this claim will be discussed below.

To achieve an award of service connection on a secondary 
basis, the evidence must demonstrate that the veteran's 
tinnitus is proximately due to or the result of his service-
connected residuals of a left mandible fracture, or is 
aggravated by the service-connected disability.  Here, the 
evidence does not so establish.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source. 

The Board notes that a private examiner has opined in an 
August 2000 letter that the veteran's tinnitus was post-head 
injury.  This could be construed as finding the tinnitus is a 
due to the service-connected healed fracture of the mandible.  
While the veteran did suffer a head injury in service and is 
now service-connected for residuals of that injury, the Board 
gives little probative value to this evidence as a basis to 
grant secondary service connection.  The examiner's finding 
was based on a history provided by the veteran, and the 
examiner specifically stated that a later review would 
contain his review and comments on the veteran's case 
history.  In addition, the examiner noted two additional head 
injuries that the veteran reported occurred after his 
discharge from service.  Further no diagnosis of tinnitus was 
given.  

On the other hand, the claims file contains an October 2002 
addendum to a September 2002 VA examination which explicitly 
states that the veteran's tinnitus was likely related to his 
sensorineural hearing loss (acoustic trauma) and was not due 
to his fractured mandible.  Because such opinion was offered 
by the VA examiner who had thoroughly evaluated the veteran 
one month earlier, and because such examiner had access to 
the veteran's claims file in conjunction with such 
evaluation, the Board finds his opinion against a finding of 
any relationship between tinnitus and the residuals of a left 
mandible fracture in service to be most probative.  

The Board notes that the veteran has on several occasions 
expressed his belief that his tinnitus was caused by his in-
service left mandible fracture.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence fails to show incurrance of 
tinnitus during service or within a year following 
separation, precluding an award of direct service connection.  
Moreover, the evidence fails to demonstrate that the 
veteran's tinnitus is proximately due to or the result of his 
service-connected residuals of a left mandible fracture, 
precluding a grant on a secondary basis, to include as due to 
aggravation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Following a careful review of the claims file, the Board 
regrettably determines that a remand is necessary as to the 
issues of entitlement to service connection for a disability 
manifested by dizzy spells and blackouts, entitlement to 
service connection for a left knee disorder, entitlement to 
an increased rating for residuals of a healed mandible 
fracture, and entitlement to TDIU.  In this vein, it is 
observed that a primary objective of the previous May 2004 
Board remand was to obtain VA examinations to determine the 
etiology of any organic diseases of the brain and of a left 
knee disorder.  Furthermore, a dental examination was to be 
provided so that the veteran's left mandible fracture could 
properly be evaluated under Diagnostic Codes 9905-9913.  In 
addition to scheduling the examinations, the RO was 
specifically requested to notify the veteran as to the 
consequences of failing to appear for such examinations.

In reviewing the claims file, the Board finds no evidence 
that the requested examinations were ever scheduled.  The 
claims file does not contain a letter notifying the veteran 
of upcoming examinations and of the consequences in failing 
to report.  If the requested examinations were not conducted, 
in essence, then, the principle objective of the May 2004 
Board remand has not been fulfilled.  The Board notes that 
these issues have been the subject of various earlier remands 
and is sympathetic to any frustrations the veteran may feel 
regarding further delay in the adjudication of his appeal.  
However, for the reasons articulated above, a remand is 
simply unavoidable here.  Indeed, the Board is obligated by 
law to ensure that the RO complies with its directives.  "[A] 
remand by . . . the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  In other words, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Regarding the veteran's TDIU claim, it is noted that no 
specific examination was requested on this issue.  However, 
the findings reached in the other examinations could impact 
the veteran's combined disability rating and even alter the 
number of disabilities for which service connection is in 
effect.  As such, the TDIU claim is found to be inextricably 
intertwined with the remaining claims and a decision will 
thus be deferred until the requested development has been 
completed.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  If the requested examinations were 
conducted or were scheduled and the 
veteran did not appear, complete 
documentation of this must be associated 
with the claims file.  If not, the RO 
should schedule the veteran for all 
appropriate VA examinations, to include a 
joint examination of the left knee, an 
examination for organic diseases and 
traumatic injuries of the brain, a dental 
examination, and any other examination 
deemed appropriate upon initial 
examination.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  The complete claims file, 
to include all additionally received 
evidence, must be provided to each 
examiner in conjunction with the 
examination of the veteran, and such 
review should be documented in the 
completed examination report.  Any 
indicated tests or studies should be 
completed, to include X-ray studies of 
the left knee (and right knee with 
comparison).

Each examiner is requested to identify 
all appropriate diagnoses pertinent to 
the veteran's reported dizziness and 
blackouts, left knee, and healed fracture 
of the mandible.  The orthopedic (left 
knee) examiner is asked provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that any current left knee disability is 
related to the veteran's period of active 
service, to include treatment for 
bursitis in service, or intercurrent 
injury(ies).

With respect to the evaluation of organic 
diseases of the brain, examiner is asked 
provide an opinion as to whether it is at 
least as likely as not that any current 
disorder manifested by dizziness or 
blackouts is related to the veteran's 
period of active service, to include 
treatment for a left mandible fracture in 
1966, and the examiner is specifically 
asked to review the documented clinical 
history, to include post-service injury 
and diagnoses of ethanol related 
blackouts and seizures (November 1993), 
organic brain syndrome (October 1992).  
The sole purpose of this examination is 
to determine the relationship, if any, 
between the veteran's complaints of 
"dizziness and blackouts," and his 
military service or to service-connected 
disability, and it is not the purpose of 
the examiner to definitively determine 
the etiology of all present related 
pathology.   A review of the documented 
clinical history must be referenced to in 
the final report.

The dental examiner is asked to assess 
the severity of service-connected healed 
mandible fracture, with clinical 
information which specifically addresses 
each and every criteria noted under 
Diagnostic Code 9905-9913.

In addressing the above questions each 
examiner is requested to provide 
supporting rationale for any conclusions 
offered, specifically citing evidence of 
record as appropriate.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





	                        
____________________________________________
	NADINE W. BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


